AFFIRMED; Opinion Filed November 25, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00427-CR
                                     No. 05-15-00428-CR
                                     No. 05-15-00429-CR

                          HECTOR OMAR ROMERO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
             Trial Court Cause Nos. F12-71161-H, F12-71361-H, F12-71362-H

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Evans

       Hector Omar Romero appeals his convictions, following the adjudication of his guilt, for

three offenses of third-degree-felony assault involving family violence.. See TEX. PENAL CODE

ANN. § 22.01(a)(1), (b)(2)(A) (West Supp. 2015) (previous assault/family violence conviction);

TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2014 & Supp. 2015). The trial court assessed

punishment at eight years’ imprisonment in each case. On appeal, appellant’s attorney filed a

brief in which she concludes the appeals are wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /s/ David Evans
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150427F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


HECTOR OMAR ROMERO, Appellant                     Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00427-CR       V.                       F12-71161-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Francis and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 25th day of November, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


HECTOR OMAR ROMERO, Appellant                     Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00428-CR       V.                       F12-71361-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Francis and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 25th day of November, 2015.




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


HECTOR OMAR ROMERO, Appellant                     Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00429-CR       V.                       F12-71362-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Francis and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 25th day of November, 2015.




                                            -5-